Exhibit 10.2

 

    Critical Path, Inc.     Two Harrison Street     Second Floor     San
Francisco, CA 94105

MEMORANDUM

 

Date:   August 10, 2007 To:   Mark Palomba From:   Michael Plumleigh, General
Counsel and Secretary Re:   Confirmation of Compensation Changes

 

On behalf of the Company and the Board of Directors, I am pleased to confirm the
Compensation Committee’s approval of the following changes to your compensation
in recent Committee meetings:

On April 13, 2007, the Compensation Committee approved an increase in your base
salary to $325,000.

On July 20, 2007, the Compensation Committee approved a further increase in your
base salary to $375,000, retroactive to June 15, 2007, in connection with your
promotion and appointment as Chief Executive Officer. The Committee also
approved the following changes to your 2007 incentive compensation plan
effective for the second half of 2007: (i) your potential profitability
incentive has been increased to $43,750 for each of the final two quarters of
2007 if the Company is profitable for the quarter on an adjusted EBITDA basis;
and (ii) an additional potential incentive bonus of up to $57,500 for
achievement by the end of the fiscal year of certain performance objectives to
be defined by the Committee. The other performance incentives in your current
compensation plan remain the same.

To the extent necessary, your Agreement is hereby deemed amended, effective as
of the date hereof, consistent with the foregoing. All other provisions of your
Agreement remain in full force and effect.

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

 

/s/ Mark Palomba

Mark Palomba

 

Dated: August 11, 2007